Citation Nr: 1136230	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  06-17 589A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating greater than 40 percent for lumbar strain. 

2.  Entitlement to an increased rating greater than 10 percent for bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1965 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 Regional Office (RO) in Augusta, Maine rating decision, which continued the Veteran's 40 percent evaluation for lumbar strain and 10 percent evaluation for pes planus.

The Board notes the Veteran requested a hearing in his June 2006 substantive appeal form, but withdrew the hearing request in September 2007 and requested that further appellate action be deferred pending receipt and submission of additional evidence.  The claims file does not indicate that additional evidence has been submitted to date.

The Veteran's claim was remanded by the Board in July 2010 for further development.  The requested development having been completed, the matter again is before the Board.

In addition, the Board notes that in multiple statements the Veteran has asserted that his low back and feet render him unemployable and that he last had "substantial gainful" employment in approximately 1995, thus raising a claim for a total disability evaluation based on individual unemployability (TDIU).  However, the Board notes the TDIU claim was adjudicated in the June 2005 rating decision and again in a separate August 2006 statement of the case (SOC), and the claims file does not indicate the Veteran has since expressed a desire to appeal this claim as required pursuant to 38 C.F.R. § 20.1103.  Therefore, the issue is not on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) (noting in a footnote that claims for increased evaluations and TDIU claims may be separately adjudicated).



FINDINGS OF FACT

1.  The Veteran's low back disability, to include lumbar strain, is manifested by pain, limitation of motion, subjective reports of swelling, and degenerative changes, confirmed by x-ray.

2.  From July 27, 2010, lay evidence indicates and clinical evidence supports that the Veteran had numbness in the right lower extremity, manifested by decreased sensation to vibration in the ankles and absent in the toes and decreased sensation to pinprick in the little toe, as well as slightly decreased muscle strength in hip flexion and extension and knee extension, but without decreased reflexes, decreased sensation to position or light touch, and with no evidence of atrophy and with normal muscle tone.

3.  From July 27, 2010, lay evidence indicates and clinical evidence supports that the Veteran had numbness in the left lower extremity, manifested by decreased sensation to vibration in the ankles and absent in the toes, but without decreased reflexes, decreased sensation to position or light touch, and with no evidence of atrophy and with normal muscle tone.

4.  The Veteran's service-connected bilateral flat foot condition is manifested by complaints of pain and the need to wear orthotics.

5.  The Veteran's low back and bilateral feet disabilities do not present an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating greater than 40 percent for lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5237 (2010).

2.  From July 27, 2010, the criteria for a separate disability rating of 10 percent under DC 8520, but no more, for right lower extremity neuropathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.124a, DC 8520 (2010).

3.  From July 27, 2010, the criteria for a separate disability rating of 10 percent under DC 8520, but no more, for left lower extremity neuropathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.124a, DC 8520 (2010).

4.  The criteria for a disability rating in excess of 10 percent for a bilateral flat foot condition have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5276 (2010).

5.  Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


The Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

VCAA letters dated in April 2005, March 2006, and January 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.

The March 2006 and January 2007 letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, he clearly has actual knowledge of the evidence he is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to him by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a higher rating.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and post-service VA treatment records are in the file.  In addition, records from the Social Security Administration (SSA) were requested, but a December 2010 response from SSA indicated that the records had been destroyed.  Private medical records identified by the Veteran have been associated with the claims file, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).  

The RO provided the Veteran appropriate VA examinations in May 2005.  In addition, pursuant to the Board's June 2010 remand directives, the Veteran was afforded additional VA examinations in July 2010, based on the medical evidence suggesting worsening symptomatology since the time of the previous VA examination.  The VA examination reports are thorough and supported by VA outpatient treatment records.  The examinations discussed the clinical findings and the Veteran's reported history as necessary to rate the disabilities under the applicable rating criteria.  Specifically, the examinations provide sufficient information to assess the current severity of the Veteran's low back and bilateral feet disabilities.  Based on the examinations and the fact there is no rule as to how current an examination must be, the Board concludes the examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for increased disability ratings require consideration of the medical evidence of record compared to the criteria in the VA Schedule for Rating Disabilities.  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

As will be explained below, staged ratings are not appropriate because the severity of the Veteran's disabilities were consistent throughout the appellate time period, other than the assignment of separate 10 percent ratings for right and left lower extremity polyneuropathy from July 27, 2010.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

In general, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45.

Low Back

The Veteran alleges his low back disability is more severe than currently rated.

The Veteran's low back disability is rated under DC 5237 for lumbosacral or cervical strain.  Regulatory changes amended the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), including the rating criteria for evaluating disabilities of the thoracic, lumbar, and cervical spine.  Effective from September 26, 2003, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a (2010). 

These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, id, and they "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51,455 (August 27, 2003) (Supplementary Information).

Notes appended to the rating formula for diseases and injuries of the spine specify that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id., Note (2).  Provided, however, that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion generally recognized by VA.  Id., Note (3).  Further, the term "combined range of motion" refers to "the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation"; provided, however, that the aforementioned normal ranges of motion for each component of spinal motion, as recognized by VA, are the maximum that can be used for calculation of the combined range of motion, and each range of motion measurement is to be rounded to the nearest five degrees.  Id., Notes (2) and (4).  Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

Spine conditions rated under DC 5243, for intervertebral disc syndrome, may be rated alternatively based on incapacitating episodes.  The criteria provide for a 10 percent rating where intervertebral disc syndrome is manifested with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating was warranted where incapacitating episodes have a total duration of at least two weeks but less than 4 weeks during the past 12 months.  "Incapacitating episodes" was defined in Note (1) as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) also allowed the Veteran to be rated separately for musculoskeletal and neurological manifestations under appropriate DCs if it would result in a higher combined evaluation for the disability.

In short, the only diagnostic criteria that provides for a rating greater than 40 percent, requires a medical finding of ankylosis of the spine or that the low back disability caused incapacitating episodes amounting to at least six weeks over a 12 month period.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).

Following a review of the available evidence in this case, and the applicable laws and regulations, it is the Board's conclusion that the evidence does not warrant a rating greater than 40 percent under any of the spine DCs.

Based on the Veteran's claim for an increased rating, he was afforded a VA examination in May 2005.  The examiner noted review of the medical records.  The Veteran reported daily back pain without flare-ups, moderate fatigue, severely decreased motion, moderate weakness, moderate stiffness, moderate spasm in the mid and low back, and that his back pain affected his ability to drive.  He denied bowel or bladder problems, but reported constant leg or foot weakness, weekly unsteadiness, and monthly numbness.  The Veteran indicated that he was able to walk about a quarter of a mile and used a cane for assistance.  On examination, there was no abnormal spinal curvature and no ankylosis.  There was no objective evidence of spasm, atrophy, guarding, pain with motion, tenderness, or weakness of the sacrospinalis muscles of the thoracic or lumbar region.  Range of motion of the thoracolumbar spine included flexion from 0 to 40 degrees, with pain onset at 40 degrees; extension from 0 to 20 degrees, with pain onset at 20 degrees; bilateral lateral flexion from 0 to 30 degrees, without pain; and bilateral lateral rotation from 0 to 25 degrees, with pain onset at 20 degrees.  There was no additional loss of motion on repetitive use due to pain, fatigue, weakness, or lack of endurance.  The Veteran had normal muscle strength in all muscle groups bilaterally.  Sensation to vibration, pinprick, light touch, and position sense was normal in the bilateral upper and lower extremities.  Reflexes were normal in the bilateral upper and lower extremities.  Contemporaneous x-rays showed minimal osteoarthritic changes of the thoracic spine and degenerative changes in the vertebrae and intervertebral disc spaces from L3 to S1.  The diagnosis was osteoarthritis of the thoracic and lumbar spine, which caused moderate effects to chores, shopping, exercise, sports, recreation, and traveling; mild effects to bathing and dressing; and no effects to feeding, toileting, and grooming.

In September 2006, the Veteran was afforded a VA examination for his TDIU claim.  At that time, the Veteran reported pain in his lumbar spine across the level of his posterior superior iliac crest.  He indicated increased pain with greater frequency since the last VA examination.  On examination, the Veteran had an antalgic gait.  Upper and lower extremity reflexes were normal and there were no abnormal spinal curvatures.  His back disability resulted in severe effects to sports activities; moderate effects to chores, shopping, exercise, recreation, and traveling; mild effects to bathing, dressing, toileting, grooming, and driving; and no effects to feeding.  The examiner indicated that the Veteran's back disability would restrict his ability to stoop, kneel, twist, turn, or lift more than 25 pounds.  In addition, he would be limited in his ability to sit, stand, or walk for an extended period of time.

VA treatment records thereafter indicate intermittent treatment for low back pain.

The Veteran was afforded another VA examination in July 2010.  The examiner indicated review of the claims file and medical records.  He reported current soreness in his back.  The back pain made pushing the lawnmower painful and prevented him from using a chainsaw and riding a motorcycle.  The Veteran indicated that he had severe flare-ups of pain twice weekly lasting two to three days that was precipitated by pushing the lawnmower, chain sawing, prolonged standing, and lifting off the floor.  He denied bowel or bladder problems, but reported leg or foot weakness and unsteadiness.  He reported fatigue, decreased motion, stiffness, weakness, spasm, and lumbar pain.  The examiner noted that there were no incapacitating episodes due to the spine disability.  The Veteran's gait was slow with a slightly wide base.  On examination, there was no abnormal spinal curvature and no ankylosis.  There was no objective evidence of spasm, atrophy, tenderness, or weakness of the sacrospinalis muscles of the thoracolumbar region, but there was guarding and pain with motion.  Range of motion of the thoracolumbar spine included flexion from 0 to 54 degrees; extension from 0 to 25 degrees; left lateral flexion from 0 to 16 degrees; right lateral flexion from 0 to 20 degrees; left lateral rotation from 0 to 20 degrees; and right lateral rotation from 0 to 30 degrees.  There was no additional loss of motion on repetitive use due to pain, fatigue, weakness, or lack of endurance, nor was there objective evidence of pain following repetitive motion.  The Veteran had normal muscle strength in all muscle groups bilaterally, save for slightly decreased strength in right hip extension and flexion and right knee extension.  The Veteran had normal muscle tone and no evidence of atrophy.  Sensation to vibration, pinprick, light touch, and position sense was normal in the bilateral upper and lower extremities, except for polyneuropathy as evidenced by the absence of vibratory sensation in the bilateral toes and decreased sensitivity in the bilateral ankles, as well as decreased sensitivity to pinprick in the right lower extremity.  Reflexes were normal in the bilateral lower extremities.  Contemporaneous x-rays showed degenerative changes.  The diagnosis was degenerative changes to the lumbar spine, which caused moderate effects to chores, shopping, exercise, sports, and traveling and mild effects to bathing and dressing.

In short, the medical evidence simply does not indicate the Veteran's spine is ankylosed (frozen) or that his low back disability causes incapacitating episodes amounting to at least six weeks per year.  Indeed, while the Veteran reported multiple periods where his back pain would require him to lie down for extended periods of time, up to several days, such bed rest appears to have been self-imposed and there is no evidence or suggestion that a physician prescribed bed rest at any time during the appellate time period.  Thus, even assuming a diagnosis of intervertebral disc syndrome, the Veteran has not incurred incapacitating episodes of at least six weeks in the previous year sufficient to warrant a higher rating under DC 5237, or otherwise under DC 5243.  

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Separate ratings for neurological manifestations may be warranted under 38 C.F.R. § 4.124a (2010) if supported by objective medical evidence.  In this regard, the Board notes that disability ratings for diseases of the peripheral nerves under DC 8520 are based on relative loss of function of the involved extremity with attention to the site and character of the injury, the relative impairment of motor function, trophic changes, or sensory disturbances.  See 38 C.F.R. § 4.120 (2010).  An 80 percent rating is assignable for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  A 60 percent rating may be assigned for incomplete paralysis of the sciatic nerve which is severe, with marked muscular atrophy.  A 40 percent rating is assignable when moderately severe.  A 20 percent rating may be assigned when moderate.  A 10 percent rating may be assigned when mild.  38 C.F.R. § 4.124a, DC 8520 (2010).  The Board observes that the words "mild," "moderate" and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2010).

In this case, the Board notes conflicting evidence of neurological manifestations prior to the July 27, 2010 VA examination.  As noted above, during the May 2005 VA examination the Veteran reported constant leg or foot weakness and monthly numbness.  On examination, however, sensation, muscle strength, and reflexes were fully intact and there was no evidence of weakness on repetitive motion.  During the July 27, 2010 VA examination, however, the Veteran again reported leg or foot weakness and numbness.  On examination, the examiner found that sensation to vibration was absent in the toes and decreased in the ankles bilaterally.  Moreover, on the right the Veteran had decreased sensation to little toe and slightly decreased muscle strength in the hip flexors, hip extensors, and knee extensors.  

Thus, there is objective evidence of decreased sensation to vibration bilaterally, as well as decreased sensation to pinprick and slightly decreased muscle strength on the right.  The July 2010 VA examiner diagnosed bilateral polyneuropathy.  While the Board acknowledges that the VA examiner did not specifically attribute the polyneuropathy to the Veteran's low back disability, affording the Veteran the benefit of the doubt and in the absence of other indication as to the etiology of the polyneuropathy, the Board will consider the polyneuropathy and associated symptoms to be due to the service-connected low back disability.  As such, the Board concludes that the separate 10 percent ratings under DC 8520 for the right and left lower extremities are warranted, effective from July 27, 2010.

Moreover, the Board concludes that the Veteran's right and left lower extremity neuropathy symptoms from July 27, 2010 are no greater than mild, thus ratings greater than 10 percent under DC 8520 are not warranted.  Specifically, during the July 2010 VA examination, the Veteran did exhibit some decreased sensation bilaterally, as well as slight muscle weakness in the right lower extremities, but there was no evidence of muscle loss or atrophy and the Veteran had normal reflexes.  In addition, the Veteran's sensation with respect to light touch and sensation was normal.  Moreover, the Veteran has not reported radiating pain or other such problems.  Instead, he has noted numbness and weakness in the feet or legs.  Thus, while there is some decreased sensation in the bilateral ankles and absent in the bilateral toes and some slightly decreased muscle strength in the right lower extremity, there is no evidence of diminished reflexes, atrophy, or loss of muscle tone.  In short, the medical evidence as a whole supports a disability picture consistent with no more than mild incomplete paralysis of the right and left sciatic nerves.  

The Board has considered the conflicting evidence of bilateral neuropathy prior to July 27, 2010.  The Board acknowledges the Veteran's competency to attest to factual matters of which he had first-hand knowledge, such as subjective complaints of numbness and weakness in the lower extremities.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board notes, however, that contemporaneous examination of the lower extremities showed normal reflexes, sensation, and muscle strength, with no evidence of atrophy.  In essence, the Board finds that the Veteran's subjective complaints of numbness and weakness, absent any additional findings, demonstrate no more than slight neurological impairment, which does not rise to the level of mild neurological impairment so as to warrant a compensable rating.

As noted, Note 1 of the General Rating Formula for Diseases and Injuries of the Spine also provides for evaluating any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate DC.   In addition, the Board will consider the applicability of a separate rating for erectile dysfunction.  In this case, however, the Veteran has consistently denied bowel or bladder incontinence, as well as problems with erectile dysfunction.  While the Veteran and his friends have provided statements indicating that his back problems have affected his ability to use the bathroom during the night, this clearly relates to the pain caused by getting out of bed, rather than a bladder impairment.  As discussed above, the Veteran's current 40 percent rating is assigned to compensate the Veteran for his painful motion and a separate rating for bowel or bladder impairment is not warranted.

The Veteran's functional loss was considered.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. App. 202.  The VA examiners have noted the Veteran has been unemployed since 1995, at least in part, due to his back disability.  In addition, the VA examiners found objective evidence of pain on range of motion; however, the examiners did not find additional limitation of motion after multiple repetitions of range of motion.  The VA examination reports have also noted that the Veteran's back problems resulted in mild to moderate problems with daily activities.  In addition, there are multiple statements of record from the Veteran, his daughter, and others indicating that the effects on the Veteran's daily activities are severe due to pain, weakness, and fatigability.  That said, the treatment records throughout the appellate process overall indicate generally stable back pain, controlled by medication, and multiple examinations show normal muscle tone with no evidence of muscle atrophy.  In addition, the multiple VA examiners noted no objective evidence of spasm, tenderness, atrophy, or weakness.  As such, the contentions that the Veteran's back pain and other symptomatology prevent him from performing many activities is disputed by the objective medical diagnostic and examination evidence of record, which shows that the Veteran has normal muscle tone.  The Veteran's normal muscle tone clearly shows that he is able to use his back in close to a normal fashion and that he regularly does so.  In essence, the Veteran's restricted activities are mainly due to painful motion, which is already part of the consideration of his current 40 percent rating.  Indeed, the current 40 percent rating is for favorable ankylosis of the entire thoracolumbar spine or for forward flexion of less than 30 degrees.  As the Veteran does not have favorable ankylosis of the entire thoracolumbar spine and has flexion of considerably more than 30 degrees, with no decrease of motion on repetition, the current 40 percent rating clearly contemplates and encompasses the Veteran's degree of functional loss.

The Veteran's functional loss does not warrant a greater rating then already awarded.  The Veteran has limitation of motion, but this is compensated by the current ratings.  There is no wasting of the back or lower extremity muscles, which indicates that he retains the ability to use these muscles in a close to normal fashion and that he, in fact, does so.  Although the Veteran reported periods of flare-ups requiring him to lie down in the previous year, he has never been prescribed bed rest by a physician.  Again, the Veteran's spine is not ankylosed.

In sum, the General Rating Formula for Diseases and Injuries of the Spine would not result in a rating higher than 40 percent for the Veteran's low back disability for the reasons discussed in detail above, or separate ratings greater than 10 percent for the right and left lower extremity neurological symptoms from July 27, 2010, or compensable ratings prior thereto.


Bilateral Feet

An evaluation of 10 percent is currently assigned to the Veteran's bilateral flat foot condition under DC 5276.  The Veteran alleges his bilateral foot disability is more severe than currently rated.

Under DC 5276, a noncompensable rating is assigned for mild flatfoot with symptoms relieved by built-up shoe or arch support.  38 C.F.R. § 4.71a, DC 5276.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the atendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Id.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 30 percent disabling for bilateral disability.  Id.  A 50 percent rating is awarded where bilateral flatfeet are manifested by pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopaedic shoes or appliances.  Id.

As noted above, the words "marked," "severe" and "pronounced" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Prior to the current appellate time period, the Board notes a July 2002 treatment record and letter from the Veteran's treating podiatrist.  The record and letter indicate that the Veteran complained of foot, leg, and lower back pain.  Significantly, the podiatrist noted that the Veteran was significantly pronated through the rearfoot and midfoot and that his flatfootedness needed to be treated with orthotics and that there would be periods where his pain and disability would be increased over baseline.

During the current appellate time period, the Veteran was afforded a VA examination in May 2005.  The examiner noted review of the medical records.  The Veteran indicated that he had been using orthotics for his flat feet for 30 years, which partially relieved his symptoms.  He was able to stand for more than one, but less than 3 hours, and was able to walk a quarter of a mile.  The Veteran reported pain, tenderness, weakness, fatigability, spasm, lack of endurance, and stiffness in the bilateral feet, but denied instability, limited motion, abnormal motion, swelling, or redness.  On examination, there was no evidence of abnormal motion, swelling, fatigability, instability, muscle atrophy, painful motion, redness, spasm, tenderness, or weakness, but there was crepitus in the right ankle.  The Veteran's gait was antalgic.  The Veteran had bilateral flat feet, but Achilles alignment was normal on both weight bearing and non weight bearing.  There was no forefoot or midfoot malalignment.  There was no evidence of pronation, hallux valgus, hammertoes, or pes cavus.  There was an arch present bilaterally on non-weight bearing, but not on weight bearing.  X-rays showed mild to moderate pes planus with weight bearing.  The examiner's diagnosis was bilateral pes planus, which caused moderate effects to chores, shopping, exercise, sports, and recreation and mild effects on traveling.

In September 2006, the Veteran was afforded a VA examination for his TDIU claim.  At that time, he reported pain in all the joints of his feet and that the feet were worse at night and that it took several hours in the morning for him to be able to walk.  He indicated that he was able to stand for about three hours.  Since the last VA examination, he reported that he experienced more swelling in the feet more frequently.  The Veteran had an antalgic gait on examination.  The diagnosis was bilateral pes planus.

The Veteran was afforded anther VA examination for the feet in July 2010.  The examiner noted review of the claims file and medical records.  The Veteran reported swelling, pain, fatigability, weakness, lack of endurance, and stiffness in the feet that was progressively worse.  He indicated flare-ups three times per week, lasting from hours to the next day.  On examination, there was no objective evidence of painful motion, swelling, instability, weakness, or abnormal weight bearing, but there was tenderness.  There was no evidence of malunion or nonunion of the tarsal or metatarsal bones.  The Veteran had bilateral flat feet, but Achilles alignment was normal on both weight bearing and non weight bearing.  There was no forefoot or midfoot malalignment.  There was no evidence of pronation.  There was an arch present bilaterally on both non-weight bearing and weight bearing.  Left and right heel valgus was zero degrees.  Location of the weight bearing line was over the great toe bilaterally.  There was no muscle atrophy of either foot or other foot deformity.  There was mild flattening of the arch noted on the left and moderate flattening of the arch on the right.  The diagnosis was mild to moderate bilateral pes planus.  X-rays showed early degenerative changes to the first metatarsophalangeal joint on the right.  The examiner specifically noted that these degenerative changes were due to the aging process and not due to the Veteran's pes planus.  The examiner's diagnosis was bilateral pes planus, which caused moderate effects to chores, shopping, exercise, sports, and recreation and mild effects on traveling. 

In order for the Veteran's disability to warrant an increased rating, the criteria of at least a 30 percent rating must be met.  Currently, there is no indication in the VA examination reports that the Veteran meets these criteria.  The Board acknowledges that the Veteran has complained of pain and swelling in his feet, after initially denying swelling at the May 2005 VA examination, and the July 2002 private podiatrist's letter and treatment record indicated significant pronation of the subtalar joint and another record indicating pronation in the rearfoot and midfoot.  

The medical evidence during the current appellate time period, however, does not show any objective evidence of marked deformity of the foot.  Both VA examinations specifically noted that the Veteran's feet showed no evidence of pronation, Achilles alignment was normal on both weight bearing and non weight bearing, there was no forefoot or midfoot malalignment, and the examinations noted that there was no other deformity.  Moreover, there was no objective evidence of swelling, pain on manipulation or use, or callosities or other skin indices of abnormal weight bearing.  Indeed, both examinations and x-ray evidence showed that the Veteran's weight bearing line was over his great toe bilaterally and that he had mild to moderate bilateral pes planus.  These are precisely the symptomatology for which a 10 percent rating is assigned.  Although the Veteran reports periodic swelling of the feet and he certainly is competent to report such symptomatology, the objective evidence of record during the appellate time period clearly shows a mild to moderate disability and that the Veteran does not have a severe bilateral pes planus disability such that a 30 percent rating would be warranted.

The Board notes that the Veteran's functional loss was considered.  38 C.F.R. §§ 4.40, 4.45.  The Board notes that the Veteran's orthopedic shoe inserts provide partial relief of the Veteran's symptoms.  In addition, the Veteran's statements indicate that he cuts the grass and chainsaws, although both activities are made more difficult due to his service-connected back problems, and is able to stand for up to three hours at a time.  Thus, the Veteran clearly is able to perform certain fairly strenuous activities.  Moreover, there is no indication in the VA examination reports, or in any other medical evidence of record, that the Veteran's bilateral flatfoot disability results in additional range of motion loss, due to his symptoms of pain, or due to symptoms such as fatigue, weakness, lack of endurance, or incoordination following repetitive use.  In addition, multiple VA examiners have concluded that his bilateral pes planus results in at most moderate effects to activities such as shopping, chores, recreation, and travel.  While the Veteran disputes these findings, contending that he has severe functional limitation as a result of his feet, the Board finds the consistent objective medical findings of significantly greater probative value, as they have been supported by multiple objective physical examinations and diagnostic testing.  The Board sympathizes with the Veteran's difficulties, but the medical evidence establishes that his primary disability of the feet stems from pain and his current 10 percent disability contemplates pain on manipulation and use of the feet.  Accordingly, even considering the noted functional loss to the Veteran due to painful motion, the Veteran's bilateral pes planus simply does not warrant a higher rating.  See DeLuca, 8 Vet. App. 202.

Based on the foregoing, an increased rating under DC 5276 is not warranted at this time, as the evidence does not reflect that this disability is severe in nature or meets the criteria for a 30 percent evaluation under DC 5276.

The Board has reviewed the remaining DCs relating to foot disabilities, but finds DC 5276 is the most appropriate DC available, in light of the Veteran's diagnosis and symptoms.  See 38 C.F.R. § 4.71a, DCs 5277-5284 (2010).  In addition, as noted above, the July 2010 x-rays showed evidence of degenerative changes in the Veteran's first metatarsophalangeal joint on the right.  The examiner, however, specifically noted that these degenerative changes were due to the aging process and not due to the Veteran's pes planus.  As such, a separate rating for this disability is not warranted.

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of whether they have been raised by the Veteran.  The Board finds no provision upon which to assign a rating greater than 10 percent for the Veteran's bilateral pes planus disability.  Furthermore, the Board concludes that the Veteran's symptomatology has been consistent throughout the appellate time period and that assignment of staged ratings is not for application.  Hart, 21 Vet. App. at 505. 

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected lumbosacral spine and bilateral feet are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's lumbosacral spine and bilateral feet with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran has flexion of the thoracolumbar spine of considerably more than 30 degrees.  Moreover, the Veteran has subjectively complained of pain, but his range of motion is not additionally decreased by pain or other symptomatology on repetition, nor does he have ankylosis of the spine or incapacitating episodes requiring bed rest prescribed by a physician.  The current 40 percent rating under DC 5237 is specifically for such symptomatology.  In addition, the separate 10 percent ratings assigned under DC 8520 are to compensate for any neurological symptoms in the bilateral feet associated with polyneuropathy caused by the service-connected back disability.  Otherwise as to the bilateral flat feet, the Veteran's primary problem is pain on extended use of his feet.  Again, his current rating under DC 5276 is specifically for such symptomatology.  Thus, the Veteran's current schedular ratings are adequate to fully compensate him for his disabilities on appeal.  


In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an increased rating greater than 40 percent for lumbar strain is denied. 

From July 27, 2010, entitlement to a separate evaluation of 10 percent for a low back disability, to include lumbar strain, under DC 8520 for neuropathy of the right lower extremity, is granted, subject to the laws and regulations governing the payment of monetary awards.

From July 27, 2010, entitlement to a separate evaluation of 10 percent for a low back disability, to include lumbar strain, under DC 8520 for neuropathy of the left lower extremity, is granted, subject to the laws and regulations governing the payment of monetary awards.

Entitlement to an increased rating greater than 10 percent for bilateral pes planus is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


